              Case 2:20-cv-01692-JLR Document 16 Filed 03/23/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         GENERAL ACCESS SOLUTIONS,                     CASE NO. C20-1692JLR
           LTD,
11                                                       MINUTE ORDER
                                Plaintiff,
12                v.

13
           SPRINT SPECTRUM LP, et al.
14
                                Defendants.
15
           The following minute order is made by the direction of the court, the Honorable
16
     James L. Robart:
17
           On January 7, 2021, the court held a telephonic hearing on Plaintiff General
18
     Access Solutions, Ltd.’s (“General Access”) motion to compel compliance with a
19
     subpoena duces tecum issued to non-party T-Mobile U.S., Inc. (See Min. Entry (Dkt.
20
     # 14).) During that hearing, the court granted in part and denied in part General Access’s
21
     motion to compel. (See id.) On March 8, 2021, the court ordered the parties to show
22


     MINUTE ORDER - 1
              Case 2:20-cv-01692-JLR Document 16 Filed 03/23/21 Page 2 of 2




 1   cause by no later than Friday, March 12, 2021, why this matter should not be closed since

 2   General Access’s motion has now been resolved. (See OSC (Dkt. # 15).) Neither party

 3   responded to the court’s order to show cause. (See generally Dkt.) Accordingly, the

 4   court DIRECTS the clerk to close this matter.

 5         Filed and entered this 23rd day of March, 2021.

 6
                                               WILLIAM M. MCCOOL
 7                                             Clerk of Court

 8                                              s/ Ashleigh Drecktrah
                                                Deputy Clerk
 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     MINUTE ORDER - 2
